Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final rejection is in response to the preliminary amendment filed on 08/27/2020. 
The amendments to the claims and specification are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is being considered by the examiner.

Drawings
The drawings filed on: 07/01/2020 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25, 26-30, 32-37 and 39-40 of current application (hereinafter ‘009) rejected on the ground of nonstatutory double patenting as being unpatentable over s 1, 3, 4 or 10 of U.S. Patent No. 10705683 (hereinafter ‘683) in view of Dascola et al (US Application: US 2017/0046024, published: Feb. 16, 2017, filed: Aug. 8, 2016). 

With regards to claim 21 of ‘009, claim 1 of ‘683 teaches the limitations of claim 21 of ‘009, with the exception of content of a first application …  content of a second application …; … switch from … a first application … to …. a second application…

Yet Dascola et al teaches content of a first application …  content of a second application …; … switch from … a first application … to …. a second application (Fig 5C2, 5C5: a list of application notifications are displayed that each will display content of a corresponding selected application’s notifications, and switching can occur when a user chooses/transitions to selecting a different application in the pick list).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the switching implementation of ‘683, such that the switching could have occurred between two different applications, as taught by Dascola et al. The combination would have allowed ‘683 to have easily and efficiently performed user interface manipulations (Dascola et al, paragraphs 0004 and 0006). 

With regards to claim 22 of ‘009, it is rejected under similar rationale as claim 21 of ‘009 above since the rejection of claim 21 of ‘009 above explains how ‘683 is modified to switch between different visual notifications of different applications.



With regards to claim 25 of ‘009, the combination of ‘683 and Dascol teaches the trigger feature used for switching, in the rejection of claim 21 of ‘009 above. Additionally, claim 3 of ‘683 further teaches the trigger feature comprises the features described in the limitations of claim 25 of ‘009. 

With regards to claim 26 of ‘009, the combination of ‘683 and Dascol teaches the trigger feature, in the rejection of claim 21 of ‘009 above. Additionally, claim 10 of ‘683 further teaches the trigger feature further is used in such a way to teach the remaining limitations of claim 26 of ‘009. 

With regards to claim 27 of ‘009, the combination of ‘683 and Dascol teaches the at least one visual aspect, and claim 4 of ‘683 further teaches the remaining limitations of the at least one visual aspect of claim 27 of ‘009.

With regards to claim 28 of ‘009, it is rejected under similar rationale as claim 21 of ‘009 above.



With regards to claim 30 of ‘009, it is rejected under similar rationale as claim 23 of ‘009 above.

With regards to claim 32 of ‘009, it is rejected under similar rationale as claim 25 of ‘009 above.

With regards to claim 33 of ‘009, it is rejected under similar rationale as claim 26 of ‘009 above.

With regards to claim 34 of ‘009, it is rejected under similar rationale as claim 27 of ‘009 above.

With regards to claim 35 of ‘009, it is rejected under similar rationale as claim 21 of ‘009 above.

With regards to claim 36 of ‘009, it is rejected under similar rationale as claim 22 of ‘009 above.

With regards to claim 37 of ‘009, it is rejected under similar rationale as claim 23 of ‘009 above.

With regards to claim 39 of ‘009, it is rejected under similar rationale as claim 25 of ‘009 above.

With regards to claim 40 of ‘009, it is rejected under similar rationale as claim 26 of ‘009 above.

Claims 24, 31 and 38 of current application (hereinafter ‘009) rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10705683 (hereinafter ‘683) in view of Dascola et al (US Application: US 2017/0046024, published: Feb. 16, 2017, filed: Aug. 8, 2016) and further in view of Wang et al (US Application: US 20160277351, published: Sep. 22, 2016, filed: Mar. 20, 2015). 

With regards to claim 24 of ‘009, the combination of claim 1 of ‘683 and Dascoloa et al teaches the limitations of claim 24 of ‘009 with the exception of an application programming interface … to display … . 

Yet Wang et al teaches an application programming interface … to display … . (paragraphs 0062 and 0072: an API is used to communicate to a social networking system to result in display of message data from the social networking system).



With regards to claim 31 of ‘009, it is rejected under similar rationale as claim 24 of ‘009 above.

With regards to claim 38 of ‘009, it is rejected under similar rationale as claim 24 of ‘009 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guzman et al (US Application: US 20120185781): This reference teaches emphasizing a message by bolding or highlighting the message.
Dhara et al (US Application: US 2015/0088784): This reference teaches emphasizing a message by changing the size of the message.
Sawato (US Application: US 2016/0021155): This reference teaches enlarging a message icon based upon receipt-trigger and then reducing the size after a predetermined amount of time elapsing.
Jeong et al (US Application: US 2016/0149838): This reference teaches changing a size of a message to emphasize the message.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178